Order of disposition, Family Court, Bronx County (Susan R. Larabee, F.C.J.), entered April 8, 1992, which adjudicated respondent a juvenile delinquent upon a finding that he committed acts which, if done by an adult, would have constituted the crimes of robbery in the third degree, grand larceny in the fourth degree, and criminal possession of stolen property in the fifth degree, and placed him with the Division for Youth, Title III, for a period of up to 18 months, unanimously affirmed, without costs.
There is no merit to respondent’s contention that the petition should have been dismissed on the ground that the non-hearsay portion of an attached deposition did not adequately establish each and every element of the charged crimes. The record establishes that the non-hearsay portions of the supporting deposition complied with the standards of Family Court Act § 311.2 (3) (Matter of James J., 160 AD2d 699, affd 76 NY2d 883; Matter of Jose M., 178 AD2d 343; Matter of Dirhim A., 178 AD2d 339). Concur — Milonas, J. P., Wallach, Kupferman and Smith, JJ.